PER CURIAM.
Upon the State’s proper confession of error, we remand this case to the trial court with directions to strike the three-year minimum mandatory sentence from count I of the *680sentencing order. The charge did not allege that this defendant was in possession of a firearm at the time of the offense; there was no factual proffer during the plea colloquy that defendant possessed a firearm; and the minimum mandatory sentence was neither orally pronounced by the court nor was it part of the plea agreement with the State. Remanded with directions.